ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 9-12 are allowed because the prior art made of record does not teach a vehicle-mountable control device mountable on a vehicle including at least one power receiver configured to receive electric power supplied from an external power supply, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-7 and 9-12, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
	when the vehicle includes a plurality of power receivers, cause the prescribed display device to display a position of a predetermined one power receiver of the plurality of power receivers,
	determine whether a power feeding facility for a power feeding method corresponding to the at least one power receiver included in the vehicle is present within a prescribed range around the vehicle, and
	upon determination that a power feeding facility for a power feeding method corresponding to the at least one power receiver included in the vehicle is present within the prescribed rang around the vehicle, cause at least one of the prescribed display 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851